
	

113 HR 26 IH: Deferred Benefits Adjustment Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend chapters 83 and 84 of title 5, United States
		  Code, to provide for the indexation of deferred annuities; to provide that a
		  survivor annuity be provided to the widow or widower of a former employee who
		  dies after separating from Government service with title to a deferred annuity
		  under the Civil Service Retirement System but before establishing a valid claim
		  therefor, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deferred Benefits Adjustment Act of
			 2013.
		2.Indexation of deferred
			 annuities
			(a)Amendments to
			 subchapter III of chapter
			 83Section 8338 of title 5,
			 United States Code, is amended—
				(1)in subsection (d)
			 by striking (d) An and inserting (d) Subject to
			 subsection (e), an; and
				(2)by adding at the
			 end the following:
					
						(e)(1)The average pay used in
				the computation of an annuity authorized by this section shall be equal to the
				average pay described in section 8331(4), increased by the percentage
				adjustments (compounded) in rates of pay of the General Schedule taking effect
				during the period—
								(A)beginning on the day after the date of
				the separation on which title to annuity is based, and
								(B)ending on the day before the
				commencement date of such annuity.
								(2)In the case of a former employee or
				Member who dies after having separated from the service with title to an
				annuity authorized by this section but before having established a valid claim
				for such annuity, the average pay used in the computation of any survivor
				annuity payable based on the service of such former employee or Member shall be
				increased in the manner described in paragraph (1), except that, in applying
				subparagraph (B) of paragraph (1) for purposes of this paragraph, the
				commencement date of such survivor annuity shall be used instead of the
				commencement date of the annuity referred to in such subparagraph.
							(3)Average pay shall not be increased by
				reason of any adjustment under this subsection to an amount which exceeds the
				rate of basic pay that, as of the day before the commencement date of the
				annuity or survivor annuity involved, is payable for the position that was held
				by the employee or Member at the time of earning the highest rate of pay taken
				into account in computing such employee’s or Member’s average pay, as
				determined under regulations of the
				Office.
							.
				(b)Amendment to
			 chapter 84Section 8415 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(n)(1)The average pay used in
				the computation of a deferred annuity under section 8413 shall be equal to the
				average pay described in section 8401(3), increased by the percentage
				adjustments (compounded) in rates of pay of the General Schedule taking effect
				during the period—
							(A)beginning on the day after the date of
				the separation on which title to annuity is based, and
							(B)ending on the day before the
				commencement date of such annuity.
							(2)In the case of a former employee or
				Member who dies after having separated from the service with title to a
				deferred annuity referred to in paragraph (1) but before having established a
				valid claim for such annuity, the average pay used in the computation of any
				survivor annuity payable based on the service of such former employee or Member
				shall be increased in the manner described in paragraph (1), except that, in
				applying subparagraph (B) of paragraph (1) for purposes of this paragraph, the
				commencement date of such survivor annuity shall be used instead of the
				commencement date of the annuity referred to in such subparagraph.
						(3)Average pay shall not be increased by
				reason of any adjustment under this subsection to an amount which exceeds the
				rate of basic pay that, as of the day before the commencement date of the
				annuity or survivor annuity involved, is payable for the position that was held
				by the employee or Member at the time of earning the highest rate of pay taken
				into account in computing such employee’s or Member’s average pay, as
				determined under regulations of the
				Office.
						.
			(c)Amendments
			 relating to individuals becoming subject to FERS by election
				(1)Computation of a
			 deferred annuityParagraph (6) of section 302(a) of the Federal
			 Employees’ Retirement System Act of 1986 (5 U.S.C. 8331 note) is amended by
			 adding at the end the following:
					
						(C)In determining average pay under this
				paragraph for purposes of computing a deferred annuity under section 8413 of
				such title—
							(i)the provisions of section
				8338(e)(1) and (3) of such title shall apply, to the extent that such annuity
				is computed under paragraph (4); and
							(ii)the provisions of section
				8415(n)(1) and (3) of such title shall apply, to the extent that such annuity
				is computed under paragraph
				(5).
							.
				(2)Computation of a
			 survivor annuityParagraph (9) of such section 302(a) is amended
			 by striking (9) and inserting (9)(A), and by
			 adding at the end the following:
					
						(B)In computing an annuity under
				paragraph (3) for purposes of determining the amount of a survivor annuity
				under subchapter IV of chapter 84 of title 5, United States Code, to which the
				survivor is entitled based on the service of a former employee or Member who
				dies in the circumstances described in section 8415(n)(2) of such title—
							(i)paragraph (6)(C)(i) shall apply, to
				the extent that such annuity is computed under paragraph (4); and
							(ii)paragraph (6)(C)(ii) shall apply,
				to the extent that such annuity is computed under paragraph
				(5).
							.
				(d)Conforming
			 amendments(1)Section 8331(10) of
			 title 5, United States Code, is amended by inserting former employee or
			 Member, before or annuitant.
				(2)Section 8341(h)(1) of title 5, United
			 States Code, is amended by striking or former Member who was separated
			 from the service with title to a deferred annuity under section 8338(b) of this
			 title and inserting or former employee or Member who died after
			 having separated from the service with title to a deferred annuity under
			 section 8338 but before having established a valid claim for
			 annuity,.
				(3)Clause (iii) of section 8341(h)(2)(B)
			 of title 5, United States Code, is amended by striking a Member
			 and inserting an employee or Member.
				3.Amendment to
			 provide that the widow or widower of a deferred annuitant who dies before
			 establishing a valid claim for annuity under CSRS shall be eligible for a
			 survivor annuity in the same way as applies currently under FERSSubsection (f) of section 8341 of title 5,
			 United States Code, is amended to read as follows:
			
				(f)If an employee or
				Member dies after having separated from the service with title to a deferred
				annuity under section 8338 but before having established a valid claim for
				annuity, and is survived by a widow or widower to whom married on the date of
				separation, the widow or widower—
					(1)is entitled to an
				annuity equal to 55 percent of the deferred annuity of the employee or Member
				commencing on the day after the employee or Member dies and terminating on the
				last day of the month before the widow or widower dies or remarries before age
				55; or
					(2)may elect to
				receive the lump-sum credit instead of annuity if the widow or widower is the
				individual who would be entitled to the lump-sum credit and files application
				therefor with the Office before the award of the annuity.
						Notwithstanding the preceding
				sentence, an annuity payable under this subsection to the widow or widower of a
				former employee or Member may not exceed the difference between—(A)the annuity which would otherwise be
				payable to such widow or widower under this subsection; and
						(B)the amount of the
				survivor annuity payable to any former spouse of such former employee or Member
				under subsection
				(h).
						.
		4.Effective
			 dates
			(a)Amendments Made
			 by Section 2
				(1)In
			 generalThe amendments made by section 2 shall apply to any
			 annuity or survivor annuity commencing before, on, or after the date of the
			 enactment of this Act, subject to paragraph (2).
				(2)RecomputationsIn
			 the case of any individual who is entitled to an annuity or survivor annuity
			 based on a separation from service which occurred before the date of the
			 enactment of this Act—
					(A)such annuity or
			 survivor annuity shall be recomputed to take into account the amendments made
			 by section 2 only if application therefor is made within 12 months after the
			 effective date of regulations prescribed by the Office of Personnel Management
			 to carry out such amendments; and
					(B)any change in an
			 annuity or survivor annuity resulting from a recomputation under subparagraph
			 (A) shall be effective only with respect to amounts accruing for months
			 beginning on or after the date of the enactment of this Act.
					(b)Amendment Made
			 by Section 3The amendment made
			 by section 3 shall take effect as of the date of the enactment of this Act.
			 Upon timely application to the Office of Personnel Management, such amendment
			 shall also apply to the widow or widower of a former employee or Member who
			 died before such date of enactment, except that no amount shall be
			 payable—
				(1)for any period
			 beginning before such date of enactment; or
				(2)in any case in
			 which all annuity rights under subchapter III of chapter 83 of title 5, United
			 States Code, have been voided due to the lump-sum credit having been
			 taken.
				(c)Savings
			 ProvisionNothing in section 3 shall affect the right of an
			 individual to a survivor annuity, based on a death occurring on or after the
			 date of the enactment of this Act, if such individual would (upon filing claim
			 therefor) have been entitled to such annuity had section 3 not been
			 enacted.
			(d)DefinitionsFor
			 purposes of this section—
				(1)the terms
			 widow and widower have the respective meanings given
			 them by section 8341 of title 5, United States Code; and
				(2)the term
			 lump-sum credit has the meaning given such term by section 8331(8)
			 of such title.
				
